                       Case 1:18-cr-00537-SHS Document 124 Filed 04/09/21 Page 1 of 1


                                                       LEVITT & KAIZER
                                                      ATT OR NE YS A T LA W
RICHAR D WAR E LEVITT*                                 40 FULT O N S T R EE T                          TELE PH O N E
rlevi1t@landklow.com                                       23,d F LOOR                               (2 12 ) 4 80 - 4000
NICHOLAS G. KAI ZER*                               NEW YORK, NEW YORK 10038-5077
nkaizer@landklaw.com                                                                                    FA CSI M I L E
                                                                                                     ( 2 12 ) 4 80-4 44 4
ZACHARY SEG A L
zsegal@londklaw.com

EM ILY G OLUB
  of counsel
emilygolublaw@gmail.com
                                                                                   MEMO ENDORSED
•   ADMITTED IN NY, FLA., AND D.C.




                                                                        April 8, 2021
                Hon . Sidney H. Stein
                United States District Judge
                Southern District of New York
                500 Pearl Street
                New York, New York 10007
                                                                Re:     U.S. v. John Tortora,
                                                                        18 Cr. 537 (SHS)

                Dear Judge Stein :

                       We write on John Tortora's behalf (1) to request removing electronic monitoring
                as a condition of Tortora ' s release and (2) to modify Mr. Tortora' s travel limitations to
                permit him to travel to New Jersey at his discretion, where he owns a home. The
                government consents to this application. None of the other conditions of Mr. Tortora's
                bond will be modified.

                        Additionally, we write jointly with the government to request an adjournment of
                the Fatica hearing, currently scheduled for June 10, 2021 , until a date convenient for the
                Court in November, 2021. We request this adjournment due to the ongoing pandemic and
                the expected backlog in the Court's and counsels ' other pending matters and also to permit
                the parties to streamline the issues necessary for resolution prior to Mr. Tortora's sentence.
                                                                        Respectfully submitted,

                                                                        ~4J
                                                                        Nicholas G. Kaizer
                                                                        Levitt & Kaizer

                                                                        Barry Levin Esq .
                                                                        Attorneys for John Tortora

                cc:           AUSA Christopher Clore

                  Defendant's request to modify his bail conditions is granted. The Fatico hearing is
                  adjourned to November 10, 2021, at 11:00 a.m.

                  Dated: New York, New York
                         April 9, 2021
